Citation Nr: 1337174	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS), acid reflux, a hiatal hernia, constipation, and diarrhea.  

2.  Entitlement to a higher initial disability rating (evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent for the period prior to March 26, 2009, in excess of 50 percent for the period prior to May 23, 2011, and in excess of 70 percent for the period on and after May 23, 2011.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to May 23, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1965 to August 1966 and from November 1969 to December 1972.  He served in the Republic of Vietnam and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which granted service connection for PTSD, and assigned a 30 percent initial rating, effective as of March 21, 1997; denied service connection for erectile dysfunction, sleep apnea, gastroesophageal reflux disease (GERD), and IBS; and denied an increased disability evaluation for bilateral high frequency hearing loss.  In August 2008, the RO denied a TDIU.  

In June 2009, the RO assigned a higher rating for PTSD from 30 to 50 percent for the period from March 26, 2009, thus creating a "staged" initial rating for PTSD for different periods.  In June 2009, the Veteran's representative withdrew the issues of service connection for sleep apnea and GERD and an increased evaluation for bilateral high frequency hearing loss.  

In February 2011, the RO, in pertinent part, granted service connection for erectile dysfunction, assigned a noncompensable (0 percent) initial rating for that disability; granted special monthly compensation based on the loss of use of a creative organ; and effectuated the awards as of October 18, 2010.  In February 2012, the RO, in pertinent part, assigned a higher rating for PTSD from 50 to 70 percent for the period from May 23, 2011, thus creating an additional stage of the rating for PTSD; and granted a TDIU, effective May 23, 2011.  The Board has reviewed both the physical claims files and the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for IBS as entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS), acid reflux, a hiatal hernia, constipation, and diarrhea.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In his September 2008 Appeal to the Board (on a VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting in Nashville, Tennessee (Travel Board hearing).  In November 2008, he clarified that he desired a Board videoconference hearing before a Veterans Law Judge.  In October 2009, the Veteran was scheduled for a December 2009 Board videoconference hearing.  

A November 2009 written statement from S.C., a representative with the American Legion, conveys that the Veteran was withdrawing his hearing request, and in a February 2012 written statement, Mr. C. asserts that the Veteran was "withdrawing all remaining appeal issues"; however, in a July 2012 Written Brief Presentation, another American Legion representative advanced that Mr. C.'s request to withdraw the Veteran's appeal was formulated without the Veteran's agreement and, thus, was improper.  

The Board subsequently sought clarification from the Veteran regarding the hearing request.  In a November 2013 written statement, the national representative of the American Legion clarified that the Veteran expressly disavowed Mr. C.'s withdrawal of both his Board hearing request and his appeal.  As the Veteran has not in fact withdrawn his appeal or hearing request, appropriate action should be taken to reschedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  
	
Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for the requested Board videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 C.F.R. § 5109B, 7112 (West 2002).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

